Newman, J.
The case is ruled by Wyman v. Kimberly-Clark Co., ante, p. 554. That case covers the whole ground involved in this, except, possibly, one contention. It was attempted to distinguish this case .by the fact that the plaintiffs, under the laws and proceedings in Ohio, are called “trustees,” while the statute speaks of a “receiver.” It is clear that under the Ohio laws and practice “ trustees” exercise the same functions which are exercised under our laws by receivers. The office is the same; the designation of the office only is different. It cannot be doubted that the plaintiffs are such officers as were intended by the statute by the designation “receiver.” The statute is, no doubt, to be extended, if necessary, so as to include all cases which are clearly within the intention of its provisions, and not to be restricted to cases only which come strictly within its letter. It will not do to “ stick in the letter ” of the statute.
By the Court.— The judgment of the superior court of Milwaukee county is reversed, and the cause remanded with direction to enter judgment for the defendant on the findings.